Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between tbe attorneys for tbe parties hereto, that tbe merchandise covered by tbe above mentioned appeal for reappraisement consists of certain wool fabrics imported from Prance, and that tbe said merchandise was appraised on an Export Value, as defined *482under the provisions of Section 402(b) of the Tariff Act of 1930, as amended, at invoice unit values less 3% plus cost of packing of $20.00.
IT IS FURTHER STIPULATED AND AGREED that the correct Export Value for the wool fabrics specified hereunder is the invoice unit value less 3% less 20% plus'pro-rated cost of packing of $20.00.
Piece No. Yards
57899 61-7
57902 55
57906 56-6
IT IS FURTHER STIPULATED AND AGREED that the correct Export Value for all other merchandise listed on the invoice is the invoice unit value less 3% plus pro-rated cost of packing of $20.00.
On the agreed facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise here involved and that such value for the wool fabrics specified hereunder is the invoice unit value, less 3 per centum, less 20 per centum, plus prorated cost of packing of $20, namely:
Piece No. Yards
57899 61-7
57902 55
57906 56-6
I further find that the correct export value for all other merchandise listed on the invoice is the invoice unit value, less 3 per centum, plus prorated cost of packing of $20.
Judgment will be entered accordingly.